The plaintiff in error was convicted in the county court of Nowata county on a charge of having *Page 421 
the possession of a still, and was sentenced to pay a fine of $150 and to serve 30 days in the county jail.
No notice of appeal, as required by section 2809, Comp. Stat. 1921, was served. There appears in the record a written notice of appeal, stating that plaintiff in error serves notice in open court of his intention to appeal to the Criminal Court of Appeals and requests that the notice be entered on the trial docket of the court. A defendant desiring to appeal in a criminal case must serve a written notice upon the court clerk and upon the county attorney. Section 2809, Comp. Stat. 1921. Section 782, Comp. Stat. 1921 (chapter 219, Session Laws 1917), does not repeal section 2809, supra, as has been many times held by this court. The notice here was served on neither the county attorney nor court clerk. Where the notice is not served as required by law, this court does not acquire jurisdiction. Burgess v. State,18 Okla. Cr. 574, 197 P. 173; Kittrell v. State, 19 Okla. Cr. 56,197 P. 1072; Lucas v. State, 22 Okla. Cr. 301, 210 P. 1040; Merritt v. State, 35 Okla. Cr. 194, 249 P. 436; Lutke v. State,37 Okla. Cr. 18, 255 P. 719.
The attempted appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur.